Citation Nr: 0331848	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  00-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits beyond age 23.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The appellant's father had recognized service for which he 
was entitled to payment from December 1941 to June 1942, and 
from August 1945 to June 1946.  He was a prisoner of war from 
May 10 to June 2, 1942.  He received a dishonorable discharge 
in June 1946, while in absent without leave (AWOL) status.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an  RO determination that the appellant was 
not eligible for VA benefits, to include DIC, death pension, 
or accrued benefits by a surviving spouse or child, because 
she was not considered a child for VA purposes.  The Board 
affirmed the RO determination in an April 2001 decision.  

Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court).   By Order dated in February 2003, the Court vacated 
and remanded the case to the Board pursuant to 38 U.S.C.A. 
§ 7252(a).  



REMAND

The Board notes that the Veterans Claims Assistance Act 
(VCAA) was enacted on November 9, 2000.  The VCAA modified 
the Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicated which 
portion of that evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary, in 
accordance with section 5103A and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

As to the new notice requirements, the Court has specifically 
held that sections 5103(a) and § 3.159(b) require VA to 
inform the claimant (1) of the information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide; the Court held implicitly that BVA 
failure to enforce compliance with that requirement is 
remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice is required even where it could be argued 
that the lack of such notice would be harmless error.  Huston 
v. Principi, 2003 WL 21571840 (Vet. App. Jul. 11, 2003).  

In this case, in the April 2001 decision the Board determined 
that the appellant was statutorily barred from receiving 
benefits as a helpless child.  The Board noted that no 
evidence was submitted which would explain his reasons for 
going AWOL and thus precluded a finding that his discharge 
from service was under conditions other than honorable.  
Moreover, the Board maintained that because the appellant was 
over the age of 23 and had not contended or provided any 
evidence to demonstrate that she became permanently incapable 
of self-support prior to reaching the age of 18.  The 
February 2003 Court Order noted that the Board failed to 
ensure that the requirements of the amended section 5103(a) 
had been met.  In particular, the Court indicated that 
further evidence, such as evidence that the appellant had 
become disabled prior to the age of 18 or evidence that her 
father's discharge was honorable, could make her claim 
viable.  Since the appellant has not received specific notice 
of what evidence she is responsible for obtaining and what 
evidence VA will undertake to obtain, a remand is necessary.  



Accordingly, this case is remanded for the following:  

The RO should provide the veteran with a 
VCAA notice letter which gives specific 
notice of what evidence the appellant is 
responsible for and what evidence VA will 
undertake to obtain regarding her claim.  

Then, if otherwise in order, the case should be returned to 
the Board.  The appellant has the right to submit additional 
argument and evidence on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


